            Case 1:20-cv-04452-LJL Document 33 Filed 02/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X             2/2/2021
                                                                       :
OREN BARZILAY, as President of UNIFORMED                               :
EMTS, PARAMEDICS AND FIRE INSPECTORS,                                  :
LOCAL 2507, DC 37, AFSCME; UNIFORMED EMTS, :
PARAMEDICS, AND FIRE INSPECTORS, LOCAL                                 :   20-cv-4452 (LJL)
2507, DC 37, AFSCME ELIZABETH BONILLA;                                 :
ALEXANDER NUNEZ; MEGAN PFEIFFER, and JOHN :                                    ORDER
RUGEN,                                                                 :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
                  -v-                                                  :
                                                                       :
THE CITY OF NEW YORK, DANIEL NIGRO, as                                 :
Commissioner of the Fire Department of the City of New :
York, and CARLOS VELEZ,                                                :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Plaintiffs move to compel production of documents related to an investigation by the Fire
Department of the City of New Yok (“FDNY”) into their participation in media activities
regarding COVID-19. Dkt. No. 29. These activities allegedly occurred in March and April
2020. Plaintiffs, employees of the FDNY, allege that they have been subject to adverse
treatment by the FDNY as a result of these activities. Defendants resist the production of such
documents on the grounds that they are irrelevant and that they are shielded by the law
enforcement and deliberative process privileges. Dkt. No. 30. They assert that the complaint
should be construed to be limited to the suspension of Plaintiffs in April 2020, and that their
production obligations should correspondingly be limited to documents related to that
suspension. Defendants do not argue the documents are protected by the attorney client privilege
or the attorney work product doctrine and have waived any such argument. Defendants have
offered to produce the documents to the Court for in camera review

        The motion is granted in part and denied in part. Defendants’ reading of the complaint
and their production obligations are too narrow. The complaint is not limited to the April 2020
suspensions. Defendants are obligated to produce requested discovery to the extent that it is
nonprivileged and relevant to a claim or defense. Fed. R. Civ. P. 26(b). The motion to compel is
granted to the extent Plaintiffs seek documents or information related to any investigation of
Plaintiffs regarding their contacts with members of the media in March or April 2020 about
COVID-19, or any adverse action taken against them as a result of those contacts. To the extent
          Case 1:20-cv-04452-LJL Document 33 Filed 02/02/21 Page 2 of 2




that Plaintiffs ask the Court now to rule that the deliberative process or law enforcement
privileges do not apply, that request is denied without prejudice. Defendants shall make their
production by February 9, 2021. To the extent that Defendants withhold any documents or
information on grounds of the deliberative process or law enforcement privileges, Defendants
shall serve a privilege log on Plaintiffs on or before February 9, 2021, and the parties shall
attempt to meet and confer thereafter regarding any assertions of privilege before brining any
disputed issues to the Court.

       SO ORDERED.


Dated: February 2, 2021                             __________________________________
       New York, New York                                      LEWIS J. LIMAN
                                                           United States District Judge




                                                2
